           Case 1:19-cv-11401-LLS Document 10 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LATRINA CROCKER,

                                 Plaintiff,

                     -against-                                 19-CV-11401 (LLS)

                                                               CIVIL JUDGMENT
 BEDFORD HILLS CORRECTIONAL
 FACILITY,

                                 Defendant.

         Pursuant to the order issued October 22, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     October 22, 2020
           New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
